[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT             FILED
                          _____________________________U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          MARCH 8, 2007
                                   No. 05-12885
                          _____________________________ THOMAS K. KAHN
                                                             CLERK

                       D. C. Docket No. 04-00008-CR-5-CAP-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

        versus

DAVID DEMETZ,

                                                         Defendant-Appellant.

                 _________________________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                 _________________________________________

                                   (March 8, 2007)

Before EDMONDSON, Chief Judge, TJOFLAT, and GIBSON,* Circuit Judges.

PER CURIAM:




    *
     Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
        David Demetz (“Demetz”) appeals his conviction and sentence for

conspiracy to commit wire and mortgage fraud, wire fraud, money laundering, and

conspiracy to commit money laundering, in violation of 18 U.S.C. §§ 2, 371, 1343,

1956(h), and 1957. No reversible error has been shown; we affirm.

        The Government indicted Demetz on 24 counts of wire and mortgage fraud

and money laundering. The indictments alleged that Demetz and others schemed

to defraud mortgage companies by arranging to purchase previously-acquired

residential properties at inflated prices, using false qualifying information or false

liens to obtain loans based on the inflated purchase price, and then funneling the

excess proceeds back to themselves. The jury returned a guilty verdict on 22

counts.

        After hearing additional argument by both the Government and the defense,

the jury rendered decisions on special findings on points outlined in the indictment

involving Demetz’s role in the fraudulent scheme and the amounts involved. The

district court then conducted a separate sentencing hearing and sentenced Demetz

to a 108 months’ imprisonment, three years’ supervised release, restitution, and a

fine.

        Demetz raises four errors on appeal. First, he argues that the district court

abused its discretion in denying Demetz’s oral motion for a continuance, given

                                           2
counsel’s appointment only three months before trial and the voluminous

discovery involved in the case. Next, Demetz asserts that the district court abused

its discretion by admitting evidence of his 1986 felony drug conviction for

impeachment purposes.1 And, Demetz challenges the district court’s refusal to

allow defense counsel to reference a co-defendant’s plea agreement – which had

been introduced into evidence earlier in the proceedings – during closing

arguments on the special findings. Last, Demetz contends that his 108-month

sentence is unreasonable under United States v. Booker, 543 U.S. 220 (2005). We

conclude that these arguments have no merit. Demetz’s conviction and sentence

are therefore

       AFFIRMED.




   1
     Demetz testified on his own behalf. On cross-examination, when asked why his mother was
listed as the owner of Demetz’s brokerage on the mortgage broker license application, Demetz
revealed that he had an earlier felony conviction that he feared would prevent the license from being
issued. The defense objected and moved for a mistrial, arguing that the conviction was inadmissible
under both Fed. R. Evid. 609 and 404(b). The court overruled the objection and allowed the
government to proceed on the ground that the prior conviction showed that Demetz had lied about
its existence on his initial mortgage broker application.

                                                 3